Title: To James Madison from James Leander Cathcart, 15 December 1803
From: Cathcart, James Leander
To: Madison, James



Nr: 16.
Sir.
Leghorn 15th: Decr: 1803.
The enclosed papers will inform you of the loss of the United States Frigate the Philadelphia, of the deplorable situation of the Officers & crew, & of the steps which I have taken to alleviate their present sufferings until provision is made for them by government.
I have not a word to offer in extenuation of this fatal accident, it envolves incalculable consequences, & changes our position not only with Tripoli, but the whole of the Barbary States.
How glorious it would have been to have perish’d with the Ship, but how apt are we all to prefer a precarious, nay an ignominious life of slavery to a glorious death which would transmit our names to posterity and have establish’d a national character which time could not efface; while humanity recoils at the idea of launching so many souls into eternity, every thing great glorious & patriotic dictates the measure, & our national honor & pride demanded the sacrifice.

In compliance with your orders of the 16th: of last July, I have deliver’d cash & effects to Mr: Lear & to his order to the ammount of 32,000 dollars which with the bills I accepted drawn by Mr: Eaton while he remain’d at Tunis, the Credit I have forwarded for the relief of the crew of the Philadelphia & my own Salary & expences, ammounts to a sum considerably greater than that deposited in my hands for public use, exclusive of the cost of two suits of cloathing which I am preparing for each of those unfortunate men, I therefore request you to forward me cash or a credit on London to the ammount of ten thousand dollars to answer my engagements & for which I will hold myself accountable until final settlement.
The provision necessary for the crew of the Philadelphia while in captivity will ammount to about 2000 dollars ⅌ month, if sent out in cash in any of our vessels of war, Malta is the most proper place for its deposit on account of its proximity to Tripoli if a sum is to be negociated for that purpose Leghorn is the only place in the Mediterranean where it can be done to advantage, Exchange upon London is this day at 51d: for one ⅌ da 8/r or Leghorn current dollar.
If Government concludes to redeem our fellow Citizens immediately & sue for peace on the Bashaw’s own terms, it will cost us three hundred thousand dollars at least, exclusive of Consular presents & an Annuity of ten or fifteen thousand dollars; & if a Frigate is not given gratuitously to Tunis we will have a War with that Regency the succeeding year to the conclusion of a Peace with Tripoli, and it is not very probable that Algiers will view those concessions with indifference, to carry on the war to any effect it will be necessary to keep constantly two or three Frigates besides the light vessels now in this sea and ten gun boats which may be built in this port or in Naples in about five months & will cost about fifty thousand dollars, therefore viewing our present situation in any point of view we have little to expect but difficulty & an enormous expence, it remains for government to determine which mode of procedure will be most conducive to our interests.
If coercive measures had been pursued on the commencement of the war with Tripoli we should not at this moment be reduced to our present humiliating situation, if an accomodation for cash should now be determined on, it would be adviseable to send it on board the vessel that takes the negotiator to Tripoli, any sum in dollars may be procured in Leghorn for bills upon London provided sufficient time is given to procure it in, otherwise as in the purchase of Bullion in general, advantage will be taken, and its price will raise in proportion to the exigency of the demand.
I have not heard of Comodore Prebble since he was on his passage to Algiers, on his hearing of the above melancholy event, the first idea that he will conceive as an Officer will undoubtedly be to proceed off Tripoli with the small vessels & endeavor to entirely destroy the remains of the Frigate if he finds their is any possibility of the Tripolitans heaving her off the bank, in order to prevent them from useing her against us which would render them considerably more formidable, & consequently render it necessary to ⟨keep a greater⟩ force upon their coast.
I send copys of this communication & enclosures to different parts of the Mediterranean in order to facilitate its speedy arrival, & I request you to acknowledge its receipts as soon as possible.
With grief as poignant, as any of the sufferers can possibly feel for this most unfortunate event, I have the honor to continue very respectfully. Sir Your most Obnt. Servnt:
James Lear. Cathcart
 

   
   RC and enclosures, three copies (DNA: RG 59, CD, Tripoli, vol. 2). First RC in a clerk’s hand, signed by Cathcart; docketed by Wagner: “Wants a remittance of $10,000 / $2000 per month necessary for the prisoners at Tripoli / Gun-boats will cost $5000 each.” Second RC docketed by Wagner. For enclosures, see n. 1.



   
   Cathcart enclosed copies of (1) Nicolai C. Nissen to Cathcart, 2 Nov. 1803 (2 pp.; docketed by Wagner), providing details of the capture of the Philadelphia on 31 Oct. 1803; (2) Cathcart to Nissen, 12 Dec. 1803 (2 pp.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:266–67), acknowledging receipt of Nissen’s letter, stating that he had arranged for William Higgins of Malta to send Nissen three thousand dollars “to distribute to the sufferers,” adding that he had also arranged a credit for Nissen with Frederick Degen and Company of Naples, authorizing Nissen to draw against him at Leghorn for no more than four thousand dollars should that be more convenient, reporting that the rent on the consular house was paid until May 1804, asking Nissen to renew the lease and “appropriate the house for the use of the prisoners,” promising that he would ask Lear to furnish Nissen with a more extensive credit, asking to be kept informed of the pasha’s sentiments and pretensions following “this change of position,” and adding in a postscript that he would try to obtain two suits of clothing for each seaman; and (3) Cathcart to Tobias Lear, 13 Dec. 1803 (2 pp.), notifying him that the Syren had sailed on 26 Nov. 1803 for Algiers with the consular present and twelve thousand dollars and enclosing extracts from Nissen’s 2 Nov. 1803 letter and copies of Cathcart’s correspondence with Bainbridge, Degen, Higgins, and Nissen. Cathcart asked Lear “either to furnish those unhappy men with the means of subsistence until government makes provision for them or give me a power to draw upon you for that purpose,” adding, “I will supply them while I am worth a cent.” He warned that asking Farfarra to supply the men at Tripoli “is of no service, he is a man of no property or principle, & exclusive of my having at this moment [a] document in my possession to prove that Joseph Ingraham embezzel’d publick money through the Agency of Farfara to the ammount of £1229 Sterling, of which in his turn Farfara cheated him of £729 Sterling giving him only £500 Sterling for the whole ammount of bills drawn by him upon Messrs. OBrien Bacri & Co. at Algiers, he could never command one thousand dollars in cash at a time.” Cathcart added that it would be necessary to raise a fund at Malta to supply the prisoners, noting that nothing more could be done without instructions from the president.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:185–87.



   
   Torn. Missing words supplied here from second RC.


